--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.33


CONSULTING AGREEMENT


This CONSULTING AGREEMENT, dated as of September 14, 2012 between Sunwin Stevia
International, Inc., a Nevada corporation (the “Company”), and Dore Perler (the
“Consultant”).


WITNESSETH:


WHEREAS, the Company has agreed to engage the Consultantto provide the Company
with sales consulting and managerial services related to the Company’s
operations in North America.
WHEREAS, the Consultant has agreed to provide such services upon the terms and
for the consideration described herein;
WHEREAS, the Company and theConsultant now desire to memorializetheir agreement
in a formal written agreement.
NOW THEREFORE, in consideration of the mutual promises and benefits to be
derived from this Agreement, the Company and the Consultant hereby agree as
follows:


1.           Appointment, Services, Term.


(a)           Effective upon August 1, 2012, the Company retains Consultant to
render sales consulting and services as described below to the Company for a
period terminating on July31, 2013 (the “Term”).


(b)           During the Term, Consultant shall render to the Company the
consulting services for marketing and sales of bulk stevia products in the
regions outside China,sale of OnlySweet business with the formulas and
intellectual rights, and coordinate the communications between the Company and
international business partners, as well as other functions related to
managerial services as shall reasonably be requested by the Board of Directors
of the Company from time to time(collectively, the “Services”).


(b)           Consultant shall be required to be based in the office of the
Company located in 431 Fairway Drive Suite 251, Deerfield Beach, FL, 33441 to
perform his duties hereunder for a minimum of three business days weekly.


(c)           Consultant understands and acknowledges that the term of this
Agreement may be terminated at any time after 30 days prior written notice, with
or without cause at either Consultant’s option or Company’s option.In the event
of the termination or expiration of this Agreement, Consultant shall deliver to
Company all Confidential Information (as hereinafter defined) and materials,
together with all copies thereof, in Consultant’s possession or under
Consultant’s control and to certify in writing to Company that all of such
materials have so been returned.


2.           Compensation.


(a)           The Consultant shall receive a quarterly service fee of Ninety
Thousand (90,000) shares of the Company’s common stockpayable on the first
business day of the following quarter (the “Compensation Shares”).To the extent
permissible under Federal securities laws, the Compensation Shares shall be
issued to the Consultant under the terms of the Company’s 2012 Equity
Compensation Plan.  The Consultant acknowledges he has been afforded the
opportunity to ask questions of, and receive answers from the officers and/or
directors of the Company acting on its behalf concerning the Company and to
obtain any additional information, to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information furnished and has availed himself of
such opportunity to the extent he considers appropriate in order to permit him
to evaluate the merits and risks of an investment in the Company. The
Compensation Shares will be acquired solely for the account of the Consultant
for personal investment and not with a view to, or for resale in connection
with, any distribution. The Consultant does not intend to dispose of all or any
part of the Compensation Shares except in compliance with the provisions of the
Securities Act of 1933 and applicable state securities laws.


(b)           The Consultant is not entitled to any retirement, pension,
insurances and other benefits granted to employees of the Company.


(c)           The Company shall not reimburse business travel expenses incurred
by the Consultant except the ones approved by the Company.


(d)           The Consultant may be entitled to performance bonus at the full
discretion of the Company as the case may be.

 
- 1 -

--------------------------------------------------------------------------------

 

(e)           The Consultant understands and agrees that (i) Consultant will not
be treated as an employee of the Company for federal tax purposes; (ii) Company
will not withhold on behalf of Consultant, pursuant to this Agreement, any sums
for income tax, unemployment insurance, social security, or any other
withholding pursuant to any law or requirement of any governmental body relating
to Consultant, (iii) all of such payments, withholdings, and benefits, if any,
are the sole responsibility of Consultant; and (iv) Consultant will indemnify
and hold Company harmless from any and all loss or liability arising with
respect to such payments, withholdings, and benefits, if any.  In the event the
Internal Revenue Service or any other governmental agency should question or
challenge the independent contractor status of Consultant the parties agree that
Consultant and Company shall have the right to participate in any discussion or
negotiation occurring with such agency or agencies, irrespective of who
initiates the discussion or negotiations.


3.           Commission; Bonuses.


(a)           In the event that the Consultant has led the efforts in the sale
of OnlySweet business to a third party, the Company shall payto Consultantthe
commission equivalent to 5% of the total sale price.


(b)           The Consultant is entitled to the commission equivalent to 1-5% of
revenuefrom the bulk stevia sales that the Consultant generates for the Company.
The commission percentages vary case by case at the full discretion of the
Company.


(c)           The Consultant may be entitled to receive additional compensation
as determined by the Company in its discretion.


(d)           All the commission shall be paid by cash.


4.           Confidential Information.


The parties hereto recognize that the need for the Company to preserve its
specialized knowledge, trade secrets, and confidential information.  The
strength and goodwill of the Company is derived from the specialized knowledge,
trade secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries.  The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries.  By reason of being a Consultant to the Company, Consultant has or
will have access to, and will obtain, specialized knowledge, trade secrets and
confidential information about the Company's operations and the operations of
its subsidiaries, which operations extend through the United States.  Therefore,
Consultant hereby agrees as follows, recognizing that the Company is relying on
these agreements in entering into this Agreement:


(a)           During and after the Term, Consultant will not use, disclose to
othersany confidential business information about the affairs of the Company,
including but not limited to confidential information concerning the Company's
products, methods, engineering designs and standards, analytical techniques,
technical information, customer information, employee information, and other
non-public information acquired by him in the course of his past or future
services for the Company (collectively, the “Confidential Information”).


(b)           Consultant agrees to hold as the Company's property all memoranda,
books, papers, letters, formulas and other data, and all copies thereof and
therefrom, in any way relating to the Company's business and affairs, whether
made by him or otherwise coming into his possession, and on termination of the
consulting arrangements or on demand of the Company, at any time, to deliver the
same to the Company within twenty four hours of such termination or demand.


5.           Indemnification.


The Company shall defend, indemnify and hold harmless Consultant against any and
all expenses, liabilities, costs, risks, and threats (including, but not limited
to, all expenses of defense and investigation relating thereto), arising out of
or related to this Agreement.  The Company shall have no obligation to indemnify
and hold Consultant harmless for any such legal or other expense, loss, claim,
damage, liability, alleged damage or alleged liability resulting from the
recklessness or bad faith of the Consultant in performing the Services which are
the subject of this Agreement. The Company shall be responsible for and shall
reimburse Consultant for all attorney’s fees or costs incurred in enforcing the
indemnity obligations set forth in this paragraph. The obligations of the
Company under this paragraph shall be in addition to any liability that the
Company may otherwise have.  The provisions set forth in this paragraph shall
survive any termination of this agreement.



 
- 2 -

--------------------------------------------------------------------------------

 

If for any reason the foregoing indemnification is unavailable to the Consultant
or insufficient to hold him harmless, then the Company shall contribute to the
amount paid or payable by the Consultant as a result of such loss, claim,
damage, liability, alleged damage or alleged liability in such proportion as is
appropriate to reflect not only the relative benefits received by the Company
and its stockholders on the one hand and the Consultant on the other hand but
also the relative fault of the Company and the Consultant, as well as any
relevant equitable considerations. In any instance in which the Company has
indemnified the Consultant pursuant hereto and the Consultant recovers from
third parties all or any part of the amount so indemnified by the Company, the
Consultant shall promptly pay over to the Company the amount so recovered.  The
provisions set forth in this section shall survive any termination of the
authorization provided by this letter agreement.


6.           Severability.


The provisions hereof shall be considered severable in the event that any of
such provisions are held by a court of competent jurisdiction to be invalid,
void or otherwise unenforceable and the remaining provisions hereof shall remain
enforceable to the fullest extent permitted by law.


7.           Entire Agreement; Amendment.


This Agreement contains the entire agreement between the Company and the
Consultant with respect to the subject matter thereof. This Agreement may not be
amended, waived, changed, modified or discharged except by an instrument in
writing.


8.           Notices.


All notices, request demands and other communications hereunder shall be in
writing and shall be deemed to have duly given if delivered or mailed, postage
prepaid, first class as follows:


To the Company:
Sunwin International Neutraceuticals, Inc.
6 Shengwang Avenue,
Qufu, China 273100
ATTN:  Dongdong Lin, CEO
To the Consultant:
Dore Perler
9400 S.W. 49THPlace
Cooper City, FL 33328



and/or to such other persons and addresses as any party shall have specified in
writing to the other.


9.           Governing Law.


This Agreement shall be governed by and construed under the laws of the State of
Florida.


10.           Waiver and Further Agreement.


Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof.


11.           Heading of No Effect.


The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
SUNWIN STEVIA INTERNATIONAL , INC.


By: /s/ Dongdong Lin
Dongdong Lin
CEO
 
CONSULTANT
 
By: /s/ Dore Perler
Dore Perler
 

 
- 3 -

--------------------------------------------------------------------------------

 
